Title: From George Washington to Brigadier General Anthony Wayne, 29 September 1779
From: Washington, George
To: Wayne, Anthony


        
          Dr Sir
          Head Quarters West-point 29th Sepr 1779.
        
        It is agreeable to me that you should move with the light corps to the vicinity of Stoney-point on the principles proposed in your letter of yesterday. But as I should not be entirely without apprehensions for your security, the enemy having it in their power secretely to reinforce their garrison, and make an attempt upon you—I shall write to Lord Stirling, directing him in some measure to co-operate with you, by advancing some troops towards your right flank; and as there is a regiment of cavalry about Paramus, it may be employed wholly, or in part, with you (if forage can be procured) as may be agreed between his Lordship and yourself.
        You will apply to the quarter master General to furnish you with the number of waggons you stand in need of.
        
        In your new situation you cannot possibly be too vigilant, as you will be somewhat exposed, and the enemy will no doubt have every disposition to retaliate the affront you gave them at Stoney-point.
        You will always be ready to move at the shortest notice, whatever way the exigency of the service may require. You will see Lord Stirling and concert with him a plan for mutual support. I am Dr Sir Your most obt servt
        
          Go: Washington
        
      